IN THE SUPREME COURT OF THE STATE OF DELAWARE


JERRY HICKMAN,                         §
                                       §      No. 89, 2017
      Defendant-Below,                 §
      Appellant,                       §      Court Below: Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. S1510010166
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                           Submitted: April 18, 2018
                           Decided:   May 2, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 2nd day of May, 2018, having considered the briefs and the record below,

it appears to the Court that:

      (1)    A Superior Court jury convicted Jerry Hickman of felony theft,

securities fraud, sale of unregistered securities, and forgery. The convictions arose

out of Hickman’s solicitation of investors for a failed start-up corporation. Hickman

appeals only his forgery convictions, claiming that the State improperly turned single

counts of forgery into multiple counts, which allegedly violated the multiplicity

doctrine of the Double Jeopardy Clause. After a careful review, we find no plain

error in the State’s charge of multiple counts of forgery and affirm.
       (2)    In 2007, Hickman founded 911 Locator Systems, Inc., to develop a

strobe light installed at the end of a driveway that would automatically turn on when

a 911 call was placed from that location. To fund the start-up, Hickman offered and

sold unregistered securities to investors and obtained loans. During fundraising,

Hickman sent documents by email to investors and lenders representing that the

company was profitable and growing.

       (3)    In June 2015 an investor became suspicious about the accuracy of the

representations being made, and filed a complaint with the Delaware Department of

Securities Regulation. The State’s Department of Justice Investor Protection Unit

conducted an investigation that revealed that Hickman emailed to investors and

lenders altered monthly bank statements and annual tax records, which portrayed the

corporation as much more profitable than it was.1 Specifically, Hickman sent two

investors seven altered corporate tax returns for 2007 through 2013 that showed

substantial profits, income, and activity, despite the reality that the company had

little to no activity of the kind.2 In an e-mail to Ironwood Finance, as part of a March


1
  App. to Opening Br. at 30–36 (altered corporate tax returns from 2007–2013); id. at 197–239
(altered bank statements from June 2014 to April 2015). The investigation also revealed that
instead of using the funds received from his investors and lenders to grow the company, Hickman
used the funds for personal expenses. App. to Answering Br. at 214–20 (Trial Tr., State v.
Hickman, No. S1510010166, at 15–17, 20–21, 24–25 (Del. Super. Nov. 22, 2016)); App. to
Opening Br. at 274–93 (Trial Tr., at 18–37).
2
  For example, the altered 2013 corporate tax return Hickman forwarded to investors listed
$602,000 in gross receipts or sales, when the actual bank statements showed deposits of less than
$10,000; $340,339 in cost of goods sold, when the actual bank statements showed spending of less



                                               2
2015 loan application,3 Hickman attached seven altered bank statements for each

month from June to December 2014.4 And, in an email to Viking Finance, as part

of a June 2015 loan application,5 he attached three altered bank statements for each

month from October to December 2014.6 The altered bank statements include

inflated figures and invented transactions such as payments to attorneys, an engineer,

and a manufacturer.7 Ironwood’s CEO explained at trial that to receive the kind of

financing Hickman applied for, a business must have good cash flow, regular

deposits, and a sufficient average balance.8 He testified that if accurate bank

statements had been submitted, Hickman would not have received financing.9

       (4)    The jury found Hickman guilty of six counts of securities fraud, six

counts of offer or sale of unregistered securities, one count of theft, six counts of




than $10,000; and $77,546 in salaries and wages, when the actual bank statements showed no
salaries or wages paid. App. to Opening Br. at 261–73 (Trial Tr., at 5–17).
3
  App. to Answering Br. at 145 (Trial Tr., State v. Hickman, No. S1510010166, at 62 (Del. Super.
Nov. 18, 2016)).
4
  App. to Opening Br. at 218–39 (altered bank statements); Id. at 19–21 (Amended Indictment,
State v. Hickman, No. S1510010166, at 10–12).
5
  App. to Answering Br. at 170 (Trial Tr., State v. Hickman, No. S1510010166, at 15 (Del. Super.
Nov. 21, 2016)).
6
  App. to Opening Br. at 197–203 (altered bank statements); Id. at 21–22 (Amended Indictment,
at 12–13).
7
  Id. at 157–95 (actual bank statements); id. at 261–73 (Trial Tr., at 5–17). The forged bank
statements Hickman included with his application showed monthly deposits ranging from about
$61,000 to $108,000 a month, id. at 218–39, when the actual deposits in any one year totaled less
than $10,000, not including the investment proceeds. App. to Answering Br. at 215 (Trial Tr., at
16).
8
  App. to Answering Br. at 141–43 (Trial Tr., at 58–60).
9
  Id. at 152 (Trial Tr., at 75).



                                               3
theft greater than $1500, one count of theft under $1500, seven counts of second

degree forgery, and ten counts of third degree forgery.10 On February 3, 2017, the

court sentenced Hickman to three years at Level V suspended after two years with

decreasing levels of supervision, and restitution to the victims totaling over $39,000.

Hickman appealed only his forgery convictions.

       (5)     Hickman argues the Superior Court erred by allowing the State to

pursue a separate count of forgery for each altered document instead of one count

for each email that contained a number of documents. According to Hickman,

pursuing a separate count of forgery for each document attached to an email violated

the multiplicity doctrine of the Double Jeopardy clause.                     While “[a]ppeals of

constitutional issues generally receive de novo review,”11 Hickman did not raise this

issue before the trial court. Thus, we review for plain error.12

       (6)     The Double Jeopardy Clause of the United States Constitution and the

Delaware Constitution are similar. Both state in substance that no person shall be


10
   After the trial in Superior Court, the State entered a nolle prosequi on five counts of theft and
six counts of third degree forgery. Hickman moved for judgment of acquittal on six counts: two
counts of securities fraud, two counts of theft, and two counts of third degree forgery. The court
granted the motion for judgment of acquittal in part, dismissing the two counts of third degree
forgery, but denied the motion for the two counts of theft and the two counts of third degree
forgery.
11
   Nance v. State, 903 A.2d 283, 285 (Del. 2006).
12
Will. v. State, 796 A.2d 1281, 1284 (Del. 2002); see also Wainwright v. State, 504 A.2d
1096, 1100 (Del. 1986) (“Under the plain error standard of review, the error complained of must
be so clearly prejudicial to substantial rights as to jeopardize the fairness and integrity of the trial
process.”).



                                                   4
“twice put in jeopardy of life or limb” for the same offense.13 “Double jeopardy, as

a constitutional principle, provides the following protections: (1) against successive

prosecutions; (2) against multiple charges under separate statutes; and (3) against

being charged multiple times under the same statute.”14                    The third of these

protections is known as the multiplicity doctrine, which includes “‘the charging of a

single offense in more than one count’ of an indictment.”15 The question to be

answered is “whether one violation of a single statute or two discrete violations of

that same statute” occurred.16

       (7)     Under 11 Del. C. § 861(a)(3), “[a] person is guilty of forgery when,

intending to defraud, deceive, or injure another person, . . . the person:

(3) [p]ossesses a written instrument, knowing that it was made, completed or altered

under circumstances constituting forgery.” The Code defines a “written instrument”

as “any instrument or article containing written or printed matter or the equivalent

thereof, used for the purpose of reciting, embodying, conveying or recording




13
   DEL. CONST. art. I, § 8; U.S. CONST. amend. V.
14
   Williams, 796 A.2d at 1285 (emphasis omitted).
15
   Feddiman v. State, 558 A.2d 278, 288 (Del. 1989) (quoting Harrell v. State, 277 N.W.2d 462,
464–65 (Wis. Ct. App. 1979)); see id. (“The division of a single offense into multiple counts of an
indictment violates the double jeopardy provisions of the Constitutions of the State of Delaware
and of the United States.”).
16
   Williams, 796 A.2d at 1286 (citing Rashad v. Burt, 108 F.3d 677, 680 (6th Cir. 1997)).



                                                5
information or constituting a symbol or evidence of value, right, privilege or

identification.”17

       (8)    Hickman argues that the State “impermissibly divided a single crime of

forgery into a series of spatial units” because each group of documents he transmitted

by email should have been considered a single violation of 11 Del. C. § 861.18

According to Hickman, charging him by the document rather than by the email

violates the multiplicity prohibition.   The forgery statute, however, makes no

distinction between groups of forged instruments and individual ones. According to

the statute, the possession of “a written instrument” is a crime. Because Hickman

forged multiple instruments—bank statements and tax returns—the State properly

charged Hickman with multiple offenses of the forgery statute.

       (9)    Hickman relies on Zugehoer v. State, in which the defendant was

convicted of three counts of home improvement fraud based on a single offense—

one count for each subpart of the statute.19 Under the statute, a party commits home

improvement fraud either by “[f]ailing to substantially complete the home

improvement,” “[f]ailing to pay for the services, labor, materials or equipment,” or

“[d]iverting said funds” for another use.20 In Zugehoer, the defendant had done all


17
   11 Del. C. § 863.
18
   Opening Br. at 13–15.
19
   980 A.2d 1007, 1008 (Del. 2009).
20
   11 Del. C. § 916(b)(4).



                                          6
three. This Court reversed the conviction, explaining that the subparts were just

“multiple methods to commit a single offense”—not three separate offenses.21 Here,

Hickman did not commit forgery by multiple methods; instead, he committed

forgery by one method—possessing a forged document—multiple times. Thus,

there was no multiplicity violation.

       (10) In a similar case, State v. Servello, the defendant was convicted of three

counts of perjury after making three false statements about the same general

subject.22 The Connecticut court found that convicting the defendant of multiple

counts did not violate the double jeopardy clause because each instance of perjury

were “separate and distinct crimes . . . susceptible of separation into parts, each of

which in itself constitute[d] a completed offense.”23 The court explained that the

three statements were not a single act of perjury because “the defendant did not

merely reiterate the same false statement multiple times, but rather, he made three

false statements involving three occurrences, and the state had to prove each of the

defendant’s statements false by proof specific to each statement.”24 Similarly, each

of Hickman’s altered documents conveyed separate and distinct misinformation to


21
   Zugehoer, 980 A.2d at 1013–14.
22
   835 A.2d 102, 111 (Conn. App. Ct. 2003).
23
   Id. at 110 (quoting State v. Cotton, 825 A.2d 189, 200 (Conn. App. Ct. 2003)).
24
   Id. at 111; see also Feddiman, 558 A.2d at 288–89 (“This Court has previously held that a
‘continuum of criminal activity can constitute a violation of several distinct criminal statutes if
each statutory provision requires proof of a fact the other does not.’”) (quoting Weber v. State, 547
A.2d 948, 962 (Del. 1988)).



                                                 7
separate parties. And, like in Servello, the State had to prove falsity “by proof

specific to each [document].”25 Thus, the Superior Court did not plainly err by

allowing the State to charge Hickman with multiple counts of forgery.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




25
     Servello, 835 A.2d at 111.


                                        8